DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species I, Figs. 1-7, Claims 1-8 in the reply filed on 3-1-2022 is acknowledged.  The traversal is on the ground(s) that there is not a search burden since claims 1 and 2 are generic to all of Species I-III.  This is found persuasive and the restriction of the previous Office Action is withdrawn.  All claims 1-16 are Examined in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  
Claim 1 recites “the forging tools is to forge” in line 2 and claim 1 preamble sets forth “A forging tool”, it is unclear as to whether multiple dies (tools) are being claimed or multiple die parts (tools).  There is not antecedent basis for “the forging tools” in line 2.
Claim 3 sets forth “The forging tool according to Claim 1, wherein the forging tool according to Claim 1 satisfies (a) of Claim 1, wherein” which seems to be repetitive language.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The prior art of record does not disclose a forging tool for forming a cuboid workpiece with a first, second and third die wherein the first and second die have a triangular molding cavity in a bottom portion of the dies that together form a cuboid molding space when the first and second die are actuated to contact a forming surface of the third die to satisfy (a): the first die forms a triangular region two sides of which are, of the fifth wall surface, a line of intersection of the first wall surface and the fifth wall surface and a line of intersection of the second wall surface and the fifth wall surface; the second die forms a triangular region two sides of which are, of the fifth wall surface, a line of intersection of the third wall surface and the fifth wall surface and a line of intersection of the fourth wall surface and the fifth wall surface; the workpiece is pressed between the fifth wall surface and the sixth wall surface; and the forging space is formed when the bottom surface of the first die and the bottom surface of the second die are brought into contact with the contact surface of the third die or to satisfy (b): the second die forms the fifth wall surface and the sixth wall surface; the first die has a first mating surface coplanar with the first wall surface and continuous with the first wall surface; the second die has a first facing surface that faces the first mating surface and that is brought into contact with the first mating surface; the second die further has a second mating surface coplanar with the third wall surface and continuous with the third wall surface; the first die has a second facing surface that faces the second mating surface and that is brought into contact with the second mating surface; the first facing surface, the second facing surface, the first mating surface, and the second mating surface are inclined relative to a plane perpendicular to a direction of a load so as to allow the second facing surface to move along the second mating surface and the first mating surface to move along the first facing surface when the load is applied to the first die and the second die in an axial direction of the forging tool.  
The closest prior art to Kralowetz (3,045,515), Wentorf, Jr. (3,134,139) and Yamashita (9,815,117) teaches the forming of cuboid workpieces by actuating a plurality of rams and dies to create a cuboid forming space but the prior art does not disclose condition (a) or (b) as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/           Primary Examiner, Art Unit 3725